                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

       Plaintiff,

v.                                                                     Case No. 16-13040

ELITE HEALTH CENTERS, INC.,                                          HON. AVERN COHN
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT,

       Defendants.

______________________________/

  MEMORANDUM AND ORDER DENYING MARK RADOM’S OBJECTIONS TO THE
 MAGISTRATE JUDGE’S ORDER GRANTING STATE FARM’S MOTION FOR ORDER
  PERMITTING DISCLOSURE OF STATEMENTS MADE BY AMY ROSENBERG TO
                      MARK RADOM (Doc. 527)1


                                      I. Introduction



       1
        Upon review of the parties’ papers, the Court deems this matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
       This is an insurance fraud case. Before the Court is Mark Radom’s Objections to

the Magistrate Judge’s Opinion and Order Granting State Farm’s Motion for Order

Permitting Disclosure of Statements Made by Mark Radom to Amy Rosenberg (Doc. 503).

The issue is whether the magistrate judge’s decision permitting the disclosure of

statements made by Mark Radom to Amy Rosenberg is clearly erroneous or contrary to

the law? The answer is no. Accordingly, the objections will be denied.

                                       II. Background

       Amy Rosenberg (Rosenberg) is the ex-wife of defendant Mark Radom (Radom).

On August 29, 2018, Ms. Rosenberg signed a sworn affidavit (Affidavit), recounting

information about the alleged fraud scheme at issue in this case, including describing

statements Radom made to Rosenberg about the scheme alleged by State Farm while

they were married. In October of 2018, Rosenberg gave the Affidavit to State Farm.

       Later in October, State Farm filed a Motion for Order Permitting Disclosure

of Statements Made by Mark Radom to Amy Rosenberg , explaining statements in the

Affidavit are not privileged because they: (1) were not elicited through examination in a

court proceeding; and (2) are not confidential, primarily because they involve financial or

business transactions and third parties. See Docs. 345, 346.

       The magistrate judge granted the motion, finding that “MCL 600.2162(4), is not

applicable to the Affidavit at issue here because Rosenberg was not ‘examined’ about

communications with Radom during her marriage in that Affidavit.” (Doc. 503 at 20).

                                     III. Legal Standard

       The decision and order of a non-dispositive motion by a magistrate judge will be

upheld unless it is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A);

Fed. R. Civ. P. 72(a); Massey v. City of Ferndale, 7 F.3d 506, 509 (6th Cir. 1993). A


                                              2
district judge shall consider such objections and may modify or set aside any portion of the

magistrate judge’s order found to be clearly erroneous or contrary to law. Fed. R. Civ. P.

72(a). “The ‘clearly erroneous’ standard applies only to the magistrate judge’s factual

findings; legal conclusions are reviewed under the plenary ‘contrary to law’ standard.... “

Haworth, Inc. v. Herman Miller, Inc., 162 F.R.D. 289, 291 (W.D. Mich. 1995) (citing

Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992)). Clear error has occurred

when the reviewing court “is left with the definite and firm conviction that a mistake has

been committed.” United States v. Caseer, 399 F.3d 828, 840 (6th Cir. 2005) (citations

omitted). “An order is contrary to law when it fails to apply or misapplies relevant statutes,

case law, or rules of procedure.” Ford Motor Co. v. United States, 2009 WL 2922875, at

*1 (E.D. Mich. Sept. 9, 2009).

                                       IV. Discussion

       The Court has reviewed the magistrate judge’s order and papers relating to

Radom’s objections. Nothing in the magistrate judge’s ruling is clearly erroneous or

contrary to law. Rather, the magistrate judge applied the correct law to the facts to

conclude that the marital privilege does not apply. No further explanation is necessary.

       Accordingly, the magistrate judge’s order granting State Farm’s motion permitting

disclosure of statements made by Amy Rosenberg is AFFIRMED. Radom’s objections are

DENIED.

       SO ORDERED.


                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE

Dated: 8/26/2019
       Detroit, Michigan


                                               3
